MEMORANDUM2
Eugene Darrel Rutledge appeals the sentence imposed following his guilty plea to bank robbery in violation of 18 U.S.C. § 2113(a). Rutledge’s counsel has filed a brief, pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), stating that she finds no meritorious issues for review, and a motion to withdraw as counsel of record.
Rutledge has filed a supplemental pro se brief, contending that he received ineffective assistance from his trial counsel, and that the district court erred in sentencing him. Because the record on appeal is inadequate, we decline to entertain Rutledge’s ineffective assistance of counsel claim at this time. United States v. Rivera-Sanchez, 222 F.3d 1057, 1060 (9th Cir.2000). Rutledge’s alleged sentencing errors are without merit.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no further issues for review. We therefore, AFFIRM the judgment.
Counsel’s motion to withdraw as counsel of record is GRANTED.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.